EXHIBIT 10.9.5

AMENDMENT NO. 2 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
April 24, 2019 between AIR WISCONSIN AIRLINES LLC (the “Borrower”) and HER
MAJESTY IN RIGHT OF CANADA (the “Lender”) and further amends that certain Credit
Agreement dated as of January 25, 2018, as amended by that certain Amendment
No. 1 to Credit Agreement dated as of December 24, 2018, in each case between
the Borrower and the Lender (collectively, the “Credit Agreement”).

WHEREAS, except as otherwise defined in this Amendment, the capitalized terms
used herein shall have the meanings attributed thereto in the Credit Agreement;
and

WHEREAS, in order to amend the Credit Agreement, the parties have agreed to
execute this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

Section 1.      Amendments to Section 1.01 of the Credit Agreement. Section 1.01
of the Credit Agreement is hereby amended in the following manner:

(a)        The definition of “Maturity Date” is hereby deleted in its entirety
and replaced with the following:

““Maturity Date”: July 1, 2020.”

(b)        The definition of “Principal Installment Amount” is hereby deleted in
its entirety and replaced with the following:

““Principal Installment Amount”: $7,925,303 on the December 1, 2019 Principal
Payment Date, $5,755,207 on the April 30, 2020 Principal Payment Date and
$7,273,085 on the Maturity Date.”

(c)        The definition of “Principal Payment Date” is hereby deleted in its
entirety and replaced with the following:

““Principal Payment Date”: each of December 1, 2019, April 30, 2020 and the
Maturity Date; except that any Principal Payment Date that falls on a day which
is not a Business Day shall instead occur on the following Business Day.”



--------------------------------------------------------------------------------

Section 2.      Ratification. Except as amended hereby, the Credit Agreement
continues and shall remain in full force and effect in all respects and each of
the parties hereby confirms and ratifies its obligations thereunder. From and
after the date hereof, each and every reference in the Credit Agreement to “this
Agreement”, “herein”, “hereof’ or similar words and phrases referring to the
Credit Agreement or any word or phrase referring to a section or provision of
the Credit Agreement is deemed for all purposes to be a reference to the Credit
Agreement or such section or provision as amended pursuant to this Amendment.

Section 3.      Counterparts. This Amendment may be signed in counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same Amendment.

Section 4.      Governing Law. This Amendment shall in all respects be governed
by and construed in accordance with the laws of the state of New York, including
all matters of construction, validity and performance.

*    *    *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their authorized officers as of the date first written above.

 

AIR WISCONSIN AIRLINES LLC,

as Borrower

By:  

/s/ C. R. Deister

Name:   Christine R. Deister Title:   CEO

HER MAJESTY IN RIGHT OF CANADA,

as Lender

By:  

/s/ Katie Furfaro

Name:   Katie Furfaro Title:   Senior Associate

By:  

/s/ Geoff Bleich

Name:   Geoff Bleich Title:   Special Risks Manager